
 
Exhibit 10.2.1

TRANSACTION BONUS AND SEVERANCE AGREEMENT
BY AND BETWEEN
SEQUA CORPORATION
AND
JOHN J. DOWLING III


THIS TRANSACTION BONUS AND SEVERANCE AGREEMENT (the “Agreement”) is made this
23rd day of October, 2007 by and between Sequa Corporation and its affiliates,
subsidiaries, divisions, successors and assigns (collectively, the “Company”)
and John J. Dowling III (“Employee”).
 
W I T N E S S E T H:
 
WHEREAS, Sequa Corporation is a party to that certain Agreement and Plan of
Merger dated as of July 8, 2007 by and among Blue Jay Acquisition Corporation,
Blue Jay Merger Corporation and Sequa Corporation (the “Merger Agreement”); and
 
WHEREAS, in connection with the “Merger” contemplated by the Merger Agreement,
the Company desires to provide additional consideration to the Employee for his
continued employment through the “Effective Time” of the “Merger” (as such terms
are defined in the Merger Agreement) and if the Employee is involuntarily
terminated other than for cause or terminates for good reason within two years
after the Effective Time; and
 
WHEREAS, it is intended that the Company’s obligation to pay such consideration
be conditioned on the Employee’s compliance with the non-competition provisions
contained in the employment agreement dated May 31, 2005 between the Company and
the Employee, as amended by letter agreements dated May 10, 2006 and May 3, 2007
(the “Employment Agreement”), subject to the terms hereof.
 
NOW, THEREFORE, the Company and the Employee mutually agree to enter into this
Agreement, the terms and conditions of which are set forth below.
 
1.  
Effective Date

 
The effective date of this Agreement (the “Effective Date”) is the date of the
“Effective Time” of the “Merger” as those terms are defined in the Merger
Agreement.  This Agreement shall be of no force and effect if such merger is not
consummated.  In addition, this Agreement shall be of no force and effect if the
employment of the Employee terminates for any reason prior to the Effective
Date.
 
2.  
Transaction Bonus

 
Subject to Section 6, if the Employee remains in the employment of the Company
until the Effective Date, the Company shall pay to the Employee in a single lump
sum within fifteen (15) days after the Effective Date, a bonus in the amount of
$750,000 (the “Transaction Bonus).”
 
-1-

--------------------------------------------------------------------------------


 
3.  
Severance Payment

 
Subject to Sections 4, 6 and 7 below, if (i) the Employee remains in the
employment of the Company until the Effective Date, and (ii) his employment with
the Company terminates within the two (2)-year period beginning on the Effective
Date either by reason of an involuntary termination of employment by the Company
without Cause (as defined below) or by reason of a termination of employment by
the Employee for Good Reason (as defined below), the Company shall pay to the
Employee in a single lump sum within sixty (60) days after such termination of
employment a severance benefit in an amount equal to two times the greater of
the Employee’s rate of annual base salary as in effect on the date of this
Agreement or the Employee’s rate of annual base salary as in effect immediately
prior to such termination of employment (the “Severance Benefit”); provided,
however, that (A) the Employee’s entitlement to the Severance Benefit shall be
conditioned on the Employee’s execution, within fifty (50) days following such
termination of employment, of an agreement and general release in a customary
form to be provided by the Company in its sole good faith discretion and not
revoking such release; (B) if the termination of the Employee’s employment
occurs within the last fifty (50) days of a calendar year, the payment shall be
made in the succeeding calendar year but no later than sixty (60) days after
such termination of employment, (C) in no event shall the Employee be entitled
to the Severance Benefit if the Employee’s employment terminates as a result of
death or Disability; and (D) the Employee’s entitlement to the Severance Benefit
shall be conditioned on his compliance with the non-competition provisions in
the Employment Agreement, which shall similarly apply to the Severance
Benefit.  An amount equal to $650,000 of the Severance Benefit shall constitute
additional consideration for the Employee’s non-competition agreement contained
herein.
 
It is expressly understood that said agreement and general release shall not
require the Employee to waive (i) any right to indemnification the Employee may
have under applicable bylaws or insurance policies maintained by the Company or
its subsidiaries or (ii) any right to vested employee benefits.
 
For purposes of this Agreement, the term “Cause” shall mean a reasonable and
good faith determination by the Company that the Employee (i) has failed,
including either willfully or grossly negligently, to perform the Employee’s
duties; (ii) has engaged in misconduct which is injurious to the Company
(including but not limited to violations of policies related to workplace
practices and harassment); (iii) has been convicted of a crime (including
conviction or a nolo contendere plea) involving, in the good faith judgment of
the Company, fraud, dishonesty or moral turpitude; (iv) has breached any of the
non-competition, non-disclosure, non-solicitation or other restrictive covenants
contained in the Employment Agreement or any other employment or other agreement
between the Company and the Employee; (v) has intentionally refused (except by
reason of incapacity due to physical or mental illness or disability by the
Employee) to devote his entire business time to the performance of his duties as
an employee of the Company; (vi) has breached the provisions of the Company’s
trade secrets agreement to which he is a party; (vii) has engaged in theft or
misappropriation of assets of the Company; or (viii) has engaged in any willful,
intentional or grossly negligent act having the effect of injuring the
reputation or business of the Company; or (ix) materially breached the Company’s
Code of Conduct.
 
-2-

--------------------------------------------------------------------------------


For purposes of this Agreement, the term “Good Reason” shall mean the existence
of one or more of the following conditions arising without the consent of the
Employee:  (i) a material diminution in the Employee’s base compensation; (ii) a
material diminution in the Employee’s authority, duties or responsibilities; or
(iii) a material change in the geographic location at which the Employee must
perform the Employee’s services to the Company.  A material diminution in the
Employee’s authority, duties or responsibilities within the meaning of clause
(ii) of the preceding sentence shall not be deemed to have occurred merely
because the Company ceases to be a public company or there is a change in the
person or entity to whom the Employee reports or because the Employee’s title is
changed, provided the Employee’s authority, duties and responsibilities
otherwise remain substantially the same.  Notwithstanding the foregoing, the
Employee’s termination of employment shall not be considered as for Good Reason
unless the Employee provides written notice to the Company of the existence of
the condition or conditions providing the basis for a Good Reason termination
within ninety (90) days of the initial existence of the condition and the
Company fails to remedy the condition within thirty (30) days after receiving
such notice.
 
For purposes of this Agreement, the term “Disability” shall have the meaning set
forth in the Employee’s employment or similar agreement with the Company, or if
there is no such agreement containing a definition of “Disability”, the term
“Disability” shall mean that the Employee is physically or mentally
incapacitated so as to render the Employee incapable of performing the essential
functions of the job and such incapacity cannot be reasonably accommodated by
the Company without undue hardship.
 
4.  
Reduction of Severance Benefit

 
Anything in this Agreement to the contrary notwithstanding, if the Employee
becomes entitled to the Severance Benefit as described in Section 3 above and is
also entitled to severance payments described in the Employment Agreement or
under any other plan, program, agreement or arrangement with the Company or
other severance payments imposed by applicable law, the Severance Benefit as
described in Section 3 above shall be reduced by the principal amount of any
such other severance payments (even if such other severance payments are payable
at a different time or in a different form than the Severance Benefit).  In such
event, the terms of such other severance plan, program, agreement or arrangement
or applicable law shall continue to govern the time and form of payment of the
amounts payable thereunder.  The Severance Benefit shall be reduced only by cash
severance payments made by reason of the termination of the Employee’s
employment and shall not be reduced by any other types of benefits that may be
provided by reason of such termination of employment (including, but not limited
to, continued medical or other welfare benefits or payments in kind, if any).
 
Additionally, if it is determined by a court of competent jurisdiction that the
Employee breached the non-competition provisions contained in the Employment
Agreement, (a) the Company’s obligation to provide the Severance Benefit shall
cease and the Employee shall not be entitled to any further payments under this
Agreement, (b) the Employee shall repay to the Company all of the Severance
Benefits the Employee has already received that is consideration for the
non-competition agreement contained in Section 3(D) herein, and (c) the Company
shall have all other remedies available under applicable law.
 
-3-

--------------------------------------------------------------------------------


 
5.  
Withholding

 
The Company shall withhold from any payment under this Agreement, or any payroll
or other payment to the Employee, amounts of withholding and other taxes due in
connection with any payment under this Agreement.
 
6.  
Golden Parachute Reduction

 
Notwithstanding the other provisions of this Agreement, in the event that the
amount of payments payable to the Employee under this Agreement, together with
any payments or benefits payable under any other plan, program, arrangement or
agreement maintained by the Company, would constitute an “excess parachute
payment” (within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended), the payments under this Agreement shall be reduced (by the
minimum possible amounts) until no amount payable to the Employee under this
Agreement constitutes an “excess parachute payment” (within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended); provided,
however, that no such reduction shall be made if the net after-tax payment
(after taking into account Federal, state, local or other income and excise
taxes) to which the Employee would otherwise be entitled without such reduction
would be greater than the net after-tax payment (after taking into account
Federal, state, local or other income and excise taxes) to the Employee
resulting from the receipt of such payments with such reduction.  If, as a
result of subsequent events or conditions (including a subsequent payment or
absence of a subsequent payment under this Agreement or other plans, programs,
arrangements or agreements maintained by the Company), it is determined that
payments under this Agreement have been reduced by more than the minimum amount
required to prevent any payments from constituting an “excess parachute
payment,” then an additional payment shall be promptly made to the Employee in
an amount equal to the additional amount that can be paid without causing any
payment to constitute an “excess parachute payment.”  All determinations
required to be made under this Section 6, including whether a payment would
result in an “excess parachute payment” and the assumptions to be utilized in
arriving at such determination, shall be made by a Big Four accounting firm
selected by the Company which shall provide detailed supporting calculations
both to the Company and the Employee as requested by the Company or the
Employee.  All fees and expenses of the accounting firm shall be borne solely by
the Company and shall be paid by the Company.  All determinations made by the
accounting firm under this Section 6 shall be final and binding upon the Company
and the Employee.
 
7.  
Compliance with Internal Revenue Code Section 409A

 
If it should be determined that the Severance Benefit constitutes a “deferral of
compensation” subject to Section 409A of the Internal Revenue Code of 1986, as
amended, then, notwithstanding anything in this Agreement to the contrary, (i)
if the Employee is a “specified employee” (within the meaning of said Section
409A and the regulations thereunder and as determined by the Company in
accordance with Section 409A) at the time of the Employee’s separation from
service (as defined below), the distribution of the Severance Benefit shall be
 
-4-

--------------------------------------------------------------------------------


 
delayed until the date which is 6 months after the date of the Employee’s
separation from service (or, if earlier than the end of such 6-month period, the
date of the Employee’s death) and (ii) the Employee shall not be deemed to have
terminated from employment for purposes of Section 3 above unless the Employee
has experienced a “separation from service” within the meaning of said Section
409A and the regulations thereunder.  To the extent the Severance Benefit
hereunder is subject to the 6-month delay, such Severance Benefit will be paid
immediately after the end of such 6-month period.  If this Section 7 becomes
applicable, this Agreement shall be interpreted and operated consistently with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder.
 
8.  
Governing Law and Choice of Forum

 
This Agreement shall be governed and construed in accordance with the laws of
the State of New York without regard to its conflict of laws provisions.
 
9.  
Modification

 
No modification of this Agreement shall be valid unless made in writing wherein
specific reference is made to this Agreement and signed by both parties hereto.
 
10.  
Binding Effect

 
This Agreement shall be binding upon the Employee, the Employee’s heirs,
executors and administrators and shall inure to the benefit of the
Company.  This Agreement shall be binding upon the Company (including its
successors and assigns).  This Agreement may not be assigned by Employee, but
may be assigned by Sequa Corporation to a purchaser of its business or assets.
 
11.  
Confidentiality

 
Employee agrees that the terms of this Agreement are strictly confidential and
he, without the prior written consent of the Company, shall not disclose in any
way to any third person the terms and conditions of this Agreement.  Nothing in
this Section shall be construed to prohibit the disclosure of such information
by Employee to his immediate family members or to any legal or financial
advisor, provided that persons to whom the disclosure is being made agree to be
bound by the confidentiality provisions of this Section.  Nothing in this
Section shall be construed to prohibit the disclosure by Employee of such
information as may be required by law.
 
-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement, as of the date first written above.
 
                                EMPLOYEE

 
                                /s/ John J. Dowling
III                                            
                                John J. Dowling III
 
                                SEQUA CORPORATION
 
                                By:     /s/ Martin
Weinstein                                   
                                    Martin Weinstein
 


 
-6-